Citation Nr: 0108375	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  99-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for leg pains as 
secondary to service-connected low back pain with 
osteoarthritis.

2.  Entitlement to an increased rating for schizophrenia, 
paranoid type, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for low back pain with 
osteoarthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse
ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to March 
1971 and from July 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In October 2000, the Vice Chairman of the Board ordered 
reconsideration of an April 29, 1986, Board decision on the 
issue of restoration of the veteran's 100 percent schedular 
rating for his schizophrenic disorder.  The new Board 
decision ordered the restoration of the rating, effective on 
and after August 1, 1985.  This action by the reconsideration 
panel replaces the April 29, 1986, decision as to that issue 
and is the final Board decision in this matter.

The veteran originally requested a Central Office Board 
hearing at the time he submitted his substantive appeal in 
April 1999.  He was scheduled for a hearing date in September 
2000 and notified of that action in July 2000.  However, 
subsequent to his notification, the veteran submitted a 
written statement in July 2000 wherein he specifically 
withdrew his request for a Board hearing.  38 C.F.R. § 702(e) 
(2000).  Accordingly, the Board will adjudicate his claims 
based on the evidence of record.






FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  Restoration of a 100 percent schedular rating for a 
schizophrenic disorder, effective from August 1, 1985, is 
granted in a separate reconsideration decision.


CONCLUSION OF LAW

The grant of a restoration of the veteran's 100 percent 
schedular rating for his schizophrenic disorder renders moot 
the issue of entitlement to an increased rating for 
schizophrenia, paranoid type.  38 U.S.C.A. § 7104 (West 1991 
& Supp. 2000) ; 38 C.F.R. § 20.101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is service connected for a psychiatric 
disability, currently described as schizophrenia, paranoid 
type.  He submitted a claim for an increased rating for this 
disability in February 1998, then evaluated as 50 percent 
disabling.  He perfected an appeal of an August 1998 denial 
of the claim.

In this case, the Board, in its April 29, 1986, decision 
denied entitlement to an increased rating for the veteran's 
psychiatric disability rather than adjudicate an appeal of a 
prior reduction of the disability rating from 100 percent to 
70 percent.  The issue of restoration of the 100 percent 
rating was recently granted in a separate decision by a 
reconsideration panel.  As a result, the veteran's current 
disability level is 100 percent.  As this represents the 
highest schedular rating possible for the veteran's 
disability, and the effective date of August 1, 1985, is more 
favorable to the veteran than could be achieved for the same 
disability rating based on the February 1998 claim, the issue 
of an increased rating from 50 percent becomes moot, and the 
appeal as to that issue must be dismissed.  38 C.F.R. § 4.130 
(2000); AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

The appeal as to the issue of entitlement to an increased 
rating for schizophrenia, paranoid type, is dismissed.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

In this case, the veteran has been receiving ongoing 
treatment from VA for his service-connected disabilities.  
However, the latest VA treatment records associated with the 
claims file are dated in September 1998.  Moreover, the last 
VA examination for the veteran's service-connected low back 
disability is dated in July 1998.  The Board finds that there 
is a reasonable likelihood that there are pertinent VA 
treatment records that need to be obtained and associated 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Further, a current examination is required in order 
to properly assess the veteran's current level of low back 
disability.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the above developments, the veteran's case is 
REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA and private health 
care providers who may possess additional 
records pertinent to his claims.  After 
securing any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of those treatment records 
identified, which have not been 
previously secured.  

2.  After the aforementioned development 
has been completed, the veteran should be 
scheduled for a VA orthopedic examination 
to ascertain the current severity of his 
service-connected low back disability and 
to assess whether or not the appellant 
has a separate disability of the legs 
secondary to the back disorder.  All 
indicated tests and studies, including X-
ray studies are to be performed.  The 
claims folder is to be made available to 
the examiner prior to examination for use 
in the study of the case.  The examiner 
must indicate in the report whether the 
claims folder has been reviewed.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any low 
back disorder found to be present, to 
include functional loss due to flare-ups, 
fatigability, incoordination, and pain on 
movements.  If there are any positive 
physical findings of a disability of the 
legs, the examiner is requested to 
determine whether it is at least as 
likely as not that any identified 
disability is caused or aggravated by the 
veteran's service-connected low back 
disorder.  The examiner should provide a 
complete rationale for all conclusions 
reached.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  The RO then must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
service connection for leg pains under 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



